John I. Purtle, Justice, dissenting. Whenever the state usurps the role of the family in matters relating to the rearing and disciplining of children, it has gone too far. Whenever an agency of the state is allowed to substitute its judgment and actions for those of the parents, something is amiss. May we expect that soon children will be taken by the state and trained and controlled without interference by parents and family? After all, most parents do not have a “Service Program Policy Manual” and are therefore not prepared for “parenting” in a manner consistent with the edicts of state agencies as interpreted by their employees. The mother spanked her child because he disobeyed her instructions against wearing his new white shoes into the woods. The child admitted disobeying his mother; moreover, he admitted punishment was justified. He surely should not have been rewarded for his disobedience. In Towery v. Towery, 285 Ark. 113, 685 S.W.2d 155 (1985), we noted that “children must generally obey their parents and have their consent in legal matters.” As it stands now, the parent will be publicly labeled as an abuser of her child in the “State Central Registry,” with an enduring scarlet “A” before her name. The trial judge observed and heard the witnesses as they were presented and was therefore in a much better position than this court to evaluate the testimony. The child was, no doubt, whipped too hard — however, given the circumstances in this case, the degree of severity was obviously a subjective matter best entrusted to the trial court’s judgment. Nothing indicates that the same thing had happened before or that it would happen again. The mother readily admitted she would use corporal punishment in the future if warranted. She was shocked, as most people would be, to find that SCAN could invade her home without a warrant and brand her as a child abuser for all the world to see. An employee of SCAN, a state agency, heard a rumor that the child had been whipped — not beaten — and went into the home, partially undressed the child, took pictures of his buttocks, and filed the photos in the public records. While in this case there was some basis for the rumor, the next time things may be different. A spiteful person or a gossip could wreak havoc in any home in any neighborhood simply by phoning SCAN and whispering rumors of abuse or neglect. Child abuse is indeed a grave problem and must be eliminated so far as humanly possible. However, the eradication of this evil should not be used as the ostensible justification for the invasion of the home and the destruction of the parent-child bond. We have criminal statutes that may be invoked to bring real child abusers to justice. If SCAN has actual information of child abuse, it should furnish it to the prosecuting attorney or other law enforcement agencies. Not only does SCAN refuse to abide by rules and guidelines concerning law enforcement, it has now set up its own judicial system — an administrative review body consisting of persons selected by SCAN. The outcome presumably will be consistent. The general rule with respect to the parent-child relationship is that the family is an autonomous entity under the direction and discipline of the parents. 59 Am. Jur. 2d, Parent and Child, § 10. Further, as this court observed in Davis v. Smith, 266 Ark. 112, 583 S.W.2d 37 (1979): “[T]here remains no lingering doubt . . . that the rights of parents to the care, custody and upbringing of their children are the subject of constitutional protection on both due process and equal protection standards.” Certainly, parental authority concerning a child’s welfare is subject to state restriction and regulation. 59 Am. Jur. 2d, Parent and Child, §11. Nevertheless, undue state interference in the natural rights of parents to the custody and control of their children must not be permitted under the laudable pretext of preventing child abuse.